UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

  
 
 

Crap, 44 ORS
LOWEN UIT:

SS CEWENGU Tes
aN PISTRIG3

 

DANIELLA R. ANNARINO,
Plaintiff, DECISION & ORDER
18-cv-130-JWF
Vv.

COMMISSIONER OF SOCIAL SECURITY,
Defendant.

 

Preliminary Statement

 

Plaintiff Daniella R. Annarino (“plaintiff”" or “Annarino”)
brings this action pursuant to Title XVI of the Social Security
Act seeking review of the final decision of the Commissioner of
Social Security (che “Commissioner”), who denied her application
for disability insurance benefits. See Compl. (Docket # 1).
Presently before the Court are competing motions for judgment on
the pleadings. See Docket ## 15, 20. For the redsons explained
more fully below, plaintiff’s motion for judgment on the pleadings
(Docket # 15) is denied and the Commissioner’s motion for judgment
on the pleadings (Docket # 20) is granted.

Background and Procedural History

 

On January 30, 2014, plaintiff filed for Supplemental
Security Income, alleging disability beginning on August 1, 2013
based on various mental health issues. See Administrative Record,
Docket ## 8, 19 (collectively paginated and hereinafter referred
to as “AR”), at 18. Plaintiff’s application was initially denied.

AR at 98-103. Plaintiff, her attorney, and a vocational expert

  
 
appeared before Administrative Law Judge Sharon Seeley (the “ALJ”)
on June 15, 2016 For a hearing on the denial of plaintiff’s
application. AR at 33-77. The ALJ issued an unfavorable decision
on October 3, 2016. AR at 18-28. Plaintiff appealed to the
Appeals Council (*AC”}) and the AC denied plaintiff's appeal on
November 29, 2017, making this the final decision of the
Commissioner. AR at 1-5. Plaintiff commenced this action on
January 24, 2018 (Docket # 1) and £iled her motion for judgment on
the pleadings on November 14, 2018 (Docket # 15). The Commissioner
filed its motion for judgment on the pleadings on January 31, 2019
(Docket # 20) and Annarino replied on February 21, 2019 (Docket #
21).

For the purposes of this Decision and Order, the Court assumes
the parties’ familiarity with the medical evidence, the Ald's
decision, and the standard of review, which requires that the
Commissioner's decision be supported by substantial evidence and

free of reversible legal error. See Acierno v. Barnhart, 475 F.3d

 

77, 80-81 (2d Cir. 2007): (so long as a review of the administrative
record confirms that “there is substantial evidence supporting the
Commissioner’s decision,” and “the Commissioner applied the
correct legal standard,” the Commissioner‘s determination should

not be disturbed), cert. denied, 551 U.S. 1132 (2007).
Discussion
Plaintiff seeks remand because (1) the ALJ failed to
incorporate consultative evaluator Dr. Fabiano'’s findings
regarding plaintiff’s stress into the RFC; (2) the ALJ failed to
develop the record; and (3) the AC improperly rejected new and
material evidence. Pl.'s Br. (Docket # 15-1) at 15-30. I disagree
with plaintiff's arguments and find that remand is not warranted.

The ALJ's Incorporation of Stress Findings: First, plaintiff

 

argues that despite giving “substantial weight” to Dr. Fabiano’s
consultative opinion, the ALJ ignored Dr. Fabiano’s findings
regarding stress and failed to incorporate them into the RFC. In
response, the Commissioner argues that the ALJ incorporated Dr.
Fabiano’s stress findings by limiting plaintiff to “occasional
interaction with co-workers,” no “work in teams or tandem with
others,” and only “incidental contact with the general public.”
AR at 22. I agree with the Commissioner that this RFC properly
accounts for Dr. Fabiano’s opinion that plaintiff “appears to have
some moderate limitations in her ability to appropriately deal
with stress due to psychiatric symptoms.” AR at 399.

Pursuant to the Commissioner’s policy guidance, the ALJ is
required to make a thorough, individualized assessment of stress

in his or her RFC. See Petrie v. Astrue, No. 08-cv-1289, 2010 WE

 

1063836, at *2 (N.D.N.Y. Mar. 19, 2010) (*When ‘determining whether

mentally impaired individuals will be able to adapt to the demands
of stress of the workplace,’ the ALJ is required to make a

thorough, individualized evaluation . . . .” (quoting Soc. Sec.
Ruling 85-15, 1985 WL 56857, at *4-5)), aff'd, 412 F. App'x 401
(2a Cir. 2011). Specifically, the ALJ must address the

individual's ability “to understand, carry out, and remember
simple instructions; to respond appropriately to supervision,
coworkers, and usual work situations; and to deal with changes in
a routine work setting.” Soc. Sec. Ruling 85-15, 1985 WL 56857,
at *4-5. However, “even without explicitly referencing a stress

limitation, an RFC determination may adequately account for a

 

claimant’s stress-related limitations.” Herb v. Comm'r of Soc.

Sec., 366 F. Supp. 3d 441, 447 (W.D.N.Y¥. 2019) (finding that an

 

RFC that does not limit a plaintiff to simple work, limits
plaintiff to occasional interaction with the public, and allows
frequent interaction with co-workers does not adequately account
for plaintiff's stress). “For example, an RFC limiting a plaintiff
to occasional interaction with co-workers and the public, and to
the performance of simple, routine tasks, may account for the
plaintiff’s stress-related limitations.” Iad.; Ridosh_v.
Berryhill, No. 16-CV-6466L, 2018 WL 6171713, at *4 (W.D.N.Y. Nov.
26, 2018) (“Yet he still credited Dr. Lin’s opinion regarding
Ridosh’s social withdrawal by ‘limiting [Ridesh] to occasional

interaction with his co-workers and the public, .. . and further
Limiting Ridosh to simple, routine tasks, consistent with both Dr.
Lin's and Dr. Blackwell’s opinions.'”).

While the ALJ may not have mentioned stress explicitly here,
she did incorporate the effects that stress would have on
plaintiff’s ability to function in the workplace into the RFC,
Having incorporated pr. Fabiano’s opinion on plaintiff‘s ability
to understand and remember simple instructions into the RFC, the
ALJ addressed Dr. Fabiano’s stress findings by limiting plaintiff
to only ‘occasional interaction with co-workers” and no “work in
teams or tandem with others.” AR at 22. The ALJ further limited
plaintiff to “incidental contact with the general public.” AR at
22. The ALJ also acknowledged plaintiff's self-reported
agoraphobia and difficulty leaving her house and being in crowds
by limiting plaintiff to work that “does not require driving a

motor vehicle or using public transportation.”! AR at 22.

 

1 geveral doctors’ notes document plaintiff’s concern that “she cannot leave
the house without her grandmother and cannot use public transportation.” AR at
497. Plaintiff's hearing testimony also supports her probiems being around
groups of people. See AR at 40 {*T can’t be in crowds. I can’t be around
people.”); AR at 41 (“[I]t's certain times that I gét really sick that I can’t
leave my house, I can’t be in the ride {sic] more than two minutes long.”); AR
at 45 (“I dori't leave my house.”). Nevertheless, plaintiff does not argue that
the ALJ erred in failing to find her apparent “agoraphobia” to be a severe
impairment at Step Two or explain how the RFC’s limitations for plaintiff’s
depression, panic disorder, and anxiety fail to account for any agoraphobia-
related limitations. See generally Ellis v. Comm'r of Soc. Sec., No. 3:11-Cv-
1205 GTS/ATB, 2012 WL 5464632, at *9 {N.D.N.¥. Sept. 7, 2012), (*iT)he fact
that Br. Lin diagnosed agoraphobia is net necessarily indicative of total
disability. As stated above, agoraphobia is related to panic disorder. The ALd
considered plaintiff's panic disorder as a severe impairment and considered the
effect of this disorder on plaintiff's ability to work.”), report and
recommendation adopted sub nom. Ellis v. Astrue, No. 3:11-CV-1205 GTS/ATB, 2012
WL 5464612 {(N.D.N.¥. Nov. 8, 2012). Here, while plaintiff's testimony and

 

 

5
As discussed above, these additional limitations for simple
work and interaction with co-workers adequately account for
plaintiff's stress limitations, despite the fact that the RFC does

not explicitly use the term “stress.” See Reyes v. Colvin, No.

 

14-CV-734-JTC, 2016 WL 56267, at *5-6 (W.D.N.¥. Jan. 5, 2016) (“In
the court's view, although the ALJ did not specifically include
stress limitations in his RFC assessment, his reliance on the
findings and observations of the consultative medical sources in
terms of their consideration of plaintiff's stress-related
functional limitations, as well as his comprehensive consideration
of the hearing testimony, objective medical evidence, and treating
and consultative medical source opinions, represents the kind of
thorough, individualized mental RFC evaluation contemplated by SSR
85-15 and the overall requirements of the Social Security

regulations and rulings.”); see also Scanlon v. Colvin, No. 15-

 

CV-0145-A, 2016 WL 4944332, at *8 (W.D.N.Y¥. Sept. 16, 2016) (*On
the basis of this assessment, Plaintiff Scanlon's ability to
perform simple work with occasional contact with others adequately

reflects his limitations with regard to stress and is supported by

 

treatment notes confirm plaintiff's difficuity being around crowds, it also
confirms that she has the capability to interact with people when necessary.
See AR at 398 (discussing plaintiff leaving the home for shopping and medical
appointments). Absent from. the record is what impact plaintiff’s agoraphobia
has on her functional limitations. In light of the lack of evidence linking
plaintiff's agoraphobia to her ability to work, the RFC limiting plaintiff to
light work with minimal contact with others and no public transportation ig
supported by substantial evidence.
the evidence of record.”}; Cosme v. Colvin, No. 15-CV-6121P, 2016
WL 4154280, at *13 (W.D.N.Y. Aug. 5, 2016) (RFC limiting plaintiff
to unskilled work that did not require contact with coworkers ox
the public “adequately accounted for [plaintiff’s] limitations,
including any limitations dealing with stress"); Steffens v.
Colvin, No. 6:14-CV-06727 (MAT), 2015 WL 9217058, at *4 (W.D.N.Y.
Dec. 16, 2015) (“In. this case, the RFC finding requiring low
contact with coworkers and the public adequately accounted for
plaintiff's stress.”).

Contrary to Annarino’s argument, the assigned RFC is
consistent with Dr. Fabiano’s opinion regarding plaintiff’s mental
functioning and stress limitation. The ALJ adopted Dr. Fabiano’s
findings that plaintiff would be able to understand, remember, and
carry out simple instructions and maintain attention and
concentration. AR at 22. In doing sc, the ALJ fulfilled the
Commissioner’s directive to address a plaintiff's ability “to
understand, carry out, and remember simple instructions; to
respond appropriately to supervision, coworkers, and usual work
Situations; and to deal with changes in a routine work setting.”
Soc. Sec. Ruling 85-15, 1985 WL 56857, at *4-5. Substantial
evidence supports these limitations as well as plaintiff's
inability to interact frequentiy with coworkers, supervisors, and

the public. Accordingly, the RFC adequately accounts for

plaintiff’s non-exertional job-related limitations.
The ALJ Did Not Fail to Develop the Record: Plaintiff faults

 

the ALJ for failing to develop the record in light of the absence
of treating source opinions. I find that there was no gap in the
record that required the ALJ to seek further clarification.

“[IT]t is the ALJ's duty to develop the record and resolve any
known ambiguities, and that duty is enhanced when the disability

in question is a psychiatric impairment.” Camilo v. Comm'r of the

 

Soc. Sec. Admin., No. 11 CIV. 1345 DAB MHD, 2013 WL 5692435, at
*22 (S.D.N.¥. Oct. 2, 2013). This heightened duty in cases
involving psychiatric impairments has been discussed in numerous

cases in the Second Circuit and elsewhere. See Gabrielsen v.

 

Colvin, No. 12-CV-5694 KMK PED, 2015 WL 4597548, at *4 (S.D.N.Y.
July 30, 2015) (collecting cases). Failure to meet this duty
requires remand to allow full development of an adequate record.
Id. Here, however, there were no ambiguities in the record that
required further development. Plaintiff’s treating sources either
found that she did not have the limitations she self-reported or
they declined to provide any opinion on the matter.

It is true that plaintiff’s treating doctor at Jericho Road
Family Practice, Anselm George, M.D., did not submit an opinion
regarding plaintiff’s functional capacity. Nevertheless, the
record notes that on October 12, 2015, Dr. George responded to
plaintiff’s statement that she had applied for Social Security

benefits by telling plaintiff “that the goal of treatment is not
to have Social Security approved but to improve the patient's
health.” AR at 497. Later that month, another doctor at Jericho
Road Family Medicine - Dr. Myron Glick - similarly “encouraged
[patient] to focus on getting better as compared to getting SSI.
She is young, talented and has a future. I do not see this as a
permanent disability.” AR at 501. Dr. Glick reiterated this point
in treatment notes dated January 6, 2016. AR at 513. Further, in
a response to plaintiff’s request, plaintiff's treating mental
health therapists at Lake Shore Behavioral Health, Inc. indicated
on June 23, 2016 that they could not “provide adequate information
related to the questions posed on [the RFC quéstionnaire] and do
not observe or have any opportunity to determine how a person
responds in a work environment.” AR at 523. Therefore, they
* suggest [edl that a private psychiatric consultation be sought.”
AR at 523.

Plaintiff's doctors’ suggestion that plaintiff did not have
a permanent disability and plaintiff’s treating therapists’
decision to decline providing any opinion on the matter do not
rise to the level of ambiguities requiring further development of
the record: In fact, Br. Glick’s treating gource opinion that
plaintiff’s limitations were not permanent - if credited under the

treating physician rule? - actually support plaintiff’s limitations

 

2 The treating physician rule, set forth in the Commissioner’s own regulations,
“mandates that the medical opinion of a claimant's treating physician is given
controlling weight if it is well supported by medical findings and not

9
as articulated in the RFC. Moreover, it is entirely unclear how
the ALJ could seek further clarification from plaintiff's
therapists when they specifically declined to provide the

information sought. See Kentile v. Colvin, No. §8:13-CV-880

 

MAD/CFH, 2014 WL 3534905, at *7 (N.D.N.Y. July 17, 2014) (finding
that even if doctor was considered a treating physician, the doctor
“was asked to provide an opinion on plaintiff's ability to perform
work-related functions and refused to do so. Thus, the Ald was
not required to assign significant weight to [the doctor’s]
opinions or to explain her reasoning for failing to assign such
weight”).

| Even if the treating records did create ambiguities, the ALJ
sought to resolve any such ambiguities through a consultative
psychiatric evaluation, .as suggested by plaintiff's treating
therapists. See 20 C.F.R. &8 404.1519a, 416.919a; cf. Dye v.

Comm'r of Soc. Sec., 351 F. Supp. 3d 386, 394 (W.D.N.¥. 2019) (in

 

the context of meeting the AluJ’s duty to develop the record “[t]he
ALJ should have, at a minimum, secured a consulting physician to
examine Plaintiff and render an opinion as to his functional

Limitations”); Helwig v. Comm'r of Soc. Sec., No. 1:17-CV-0859

 

(WBC), 2018 WL 6330242, at *3 (W.D.N.¥. Dec. 4, 2018) (*Failure to

obtain a consultative examination where necessary for the ALJ to

 

inconsistent with other substantial record evidence.” Shaw v. Chater, 221 F.3d
126, 134 (2d Cir. 2000); see 20 C.F.R. § 416.927(c) (2) (“Generally, we give more

weight to medical opinions from your treating sources.”}).

16
make an informed decision is remandable error.”). The AbhJ
therefore met any duty to develop the record by seeking out and
obtaining a consultative evaluation From Dr. Fabiano.

Plaintiff obviously disagrees with much of the substance of
Dr. Fabiano’s opinion, but that disagreement does not require the
ALJ to seek a different opinion. “Under the substantial evidence
standard of review, it is not enough for Plaintiff to merely
disagree with the ALJ’s weighing of the evidence or to argue that
the evidence in the record could support her position.” Hanson v.

Comm'r of Soc. Sec., No. 315CVO1L50GTSWBC, 2016 WL 3960486, at *12

 

(N.D.N.Y¥. June 29, 2016), report and recommendation adopted sub

 

nom. Hanson v. Colvin, No. 315CV150GTSWBC, 2016 WL 3951150

 

(N.D.N.Y. July 20, 2016}. Rather, a plaintiff must show “that no
reasonable factfinder could have reached the ALJ’s conclusions
based on the evidence in [the] record.” Td. (citing Brault _v. Soc.

Sec. Admin., Comm'r, 683 F.3d 443, 448 (2d Cir. 2012)); see also

 

Jones v. Sullivan, 949 F.2d 57, 59 (2d Cir. 1991) (reviewing courts

 

must afford the Commissioner’s determination considerable
deference and cannot substitute their own judgment even if they
might justifiably have reached a different result upon a de novo
review). As discussed above, plaintiff's treating doctors
suggested that plaintiff did not have permanent mental impairments

and plaintiff’s treating therapists refused to provide any opinion

Li
on the matter. These realities do not amount to ambiguities in
the record that the Ald was required to resolve.

Submission of New and Material Evidence: Finally, plaintiff

 

argues that the AC erred in refusing to consider additional records
submitted to it. The Commissioner argues that these records either
would not change the outcome of the decision or were from outside
the relevant time-period. I agree that none of the records would
change the cutcome of the Commissioner’s decision and accordingly
I Conclude that remand is not warranted.

“Pursuant to 20 C.F.R. § 416.1470(b), the Appeals Council
must consider additional evidence that a claimant submits after
the ALJ's decision if it is new, material, and relates to the

period on or before the ALJ's decision.” Hollinsworth v. Colvin,

 

No. 15-CV-543-FPG, 2016 WL 5844298, at *3 (W.D.N.¥. Oct. 6, 2016}.
To be “material,” evidence must be “both relevant to the claimant's
coridition during the time period for which benefits were denied

and probative.” Davidson v. Colvin, No. 1:12-CV-316 MAD/VEB, 2013

 

WL 5278676, at *7 (N.D.N.Y¥. Sept. 18, 2013) (citing Sergenton v.
Barnhart, 470 F. Supp. 24 194, 204 (E.D.N.¥. 2007)). “Evidence is
new when it is not duplicative, cumulative or repetitive.” Pike
v. Barnhart, No. 05-CV-1249 (VEB}, 2008 WL 4107172, at *8 (N.D.N.Y.
Aug. 28, 2008). “If the Appeals Council fails to consider new,
material evidence, ‘the proper course for the reviewing court is

to remand the case for reconsideration in light of the new

12
evidence.’” Davidson, 2013 WL 5278670, at *7 (queting Shrack v.
Astrue, 608 F. Supp. 2d 297, 302 (D. Conn. 2009}}. Where “the
additional evidence undermines the ALJ's decision, such that it is
no longer supported by substantial evidence, then the case should

be reversed and remanded.” Webster v. Colvin, 215 F. Supp. 3d

 

237, 244 (W.D.N.Y. 2016).

The AC determined that the records submitted to it either did
not show a reasonable probability of changing the outcome of the
decision or did riot relate. to the period at issue. I agree. None
of the records submitted fo the AC show a reasonable probability
of changing the decision.

First, the documents the AC determined did not show a
reasonable probability of changing the ALJ’s decision (see AR at
569-633, 638-63), are duplicative of other documents in the record.
For example, these records indicate that plaintiff had previous
suicide attempts and feelings of despair. AR at 572-73. They
further discuss plaintiff's problems with school as a child (AR at
584-95), her current quality of life (AR at 602-05), and that she
has panic attacks and mood swings (AR at 616, 625-29). Medical
records from October 12, 2016 reiterate plaintiff’s diagnoses of
bipolar and panic disorder with agoraphobia (AR at 655), which are
referenced elsewhere in the record before the ALJ and largely
incorporated into the ALJ’s decision. The “new” records confirm

that plaintiff has anxiety, cbsessive compulsive disorder, and

13
“excessive worry.” AR at 627-28. And they show that plaintiff
was assessed to have a GAF score of 48. AR at 629. A report that
appears to be from plaintiff's treating providers dated October
12, 2016 supplies no information on plaintiff's functional
limitations but confirms that her bipolar and panic disorder with
agoraphobia are permanent. AR at 655. Finally, a letter from
plaintiff’s counselor at Lake Shore Behavioral ‘Health dated
September 27, 2016 (AR at 661) and submitted to the AC is nearly
identical in form and substance to a letter written by the same
therapist on June 23, 2016 and included in the record (AR at 523).

Second, the remaining records submitted to the AC (AR at 563-
68, 634-37) were properly rejected as being outside the relevant
time-period. Even assuming that the records dated April 14, 2017
through June 20, 2017 were about impairments at issue during the
relevant time, I find that’ those records too would not change the
Commissioner’s decision, so any error in refusing to consider them

would be harmless. See Zabala v. Astrue, 595 F.3d 402, 409 (2d

 

Cir. 2010) (“Where application of the correct legal principles to
the record could lead only to the same conclusion, there is no
need to require agency consideration.” (alterations and citations
omitted})). This is so because the records submitted to the AC
again consist largely of treatment notes that provide no new
information about plaintiff’s symptoms or ability to function in

the work place. In other words, while these “new” records confirm

14
many of the symptoms and problems discussed throughout the rest of
the record, they do not provide a basis to change the
Commissioner's decision. For example, on April 14, 2017, plaintiff
reported that she “still feels high levels of anxiety and panic.”
AR at 634. On April 25, 2617, she presented with “paranoid
thoughts and feeling overwhelmed, ” had “trouble sleeping,” and had
fear of leaving the house. AR at 636. Finally, on June 20, 2017,
plaintiff reported “Feeling very anxious and has had panic attacks
due to relational difficulties.” AR at 565. Plaintiff's reports
of anxiety and panic disorder are well-documented in the record
and were found to be severe impairments. AR at 20. Furthermore,
as discussed above, these impairments are fully accounted for in
the RFC which limits plaintiff to simple tasks and only occasional
interaction with co-workers. See AR at 22.

In sum, all the records submitted to the AC repeat information
that appears throughout the rest of the record and which was

considered by the Commissioner. See Evans v. Colvin, 649 F. App’x

 

35, 38 (2d Cir. 2016) (finding that new evidence was not material
because it was duplicative and consistent with evidence in the
record, and the Appeals Council did not err in failing to consider
the evidence); Zabala, 595. F.3d at 409 (finding no prejudice in
rejecting a treating physician's ‘opinion where the opinion was
duplicative of evidence already in the record). The “new” evidence

submitted to the Ac was therefore duplicative of other evidence im

15
the administrative record and would not have changed the outcome
of the Commissioner’s decision.

Conclusion

For the reasons explained above, plaintiff's motion for
judgment on the pleadings (Docket # 15) is denied and the
Commissioner’s motion for judgment on the pleadings (Docket # 20)

is granted. The Commissioner’s decision is therefore affirmed.

uni

JONATHAN W. FELDMAN
United States Magistrate Judge

Dated: September 44, 2019
Rochester, New York
